Citation Nr: 1233481	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-27 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, including as due to exposure to herbicides and chemicals.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.  It was remanded by the Board for additional development in April 2010 and has now been returned to the Board for appellate disposition.

FINDING OF FACT

The Veteran's skin condition, diagnosed as actinic keratosis, was not caused by his military service, including exposure to herbicides and chemicals. 


CONCLUSION OF LAW

A skin disorder, to include actinic keratosis, was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent letters in June 2006 and August 2006 which explained what the evidence needed to show in order to establish service connection for a claimed disability, as well as how VA could assist the Veteran with obtaining this evidence.  The letters also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duties to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, private treatment records, and written statements from the Veteran and his spouse.  Appropriate VA examinations were provided to the Veteran in connection with his claim.  The Veteran initially requested a hearing before a decision review officer (DRO) at the RO, but he later withdrew his request, so no hearing was held.

For these reasons, the Board finds that VA satisfied the requirements of the VCAA in this case.  

Service connection

The Veteran contends that he developed a skin condition, which he referred to as "skin cancer," due to his exposure to herbicides or chemicals in service.  The evidence shows a diagnosis of actinic keratosis.

 Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With regard to claims alleging disability due to exposure to herbicides, a Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den.  129 S.Ct. 1002 (2009).  If a Veteran was exposed to a herbicide agent, certain diseases listed at 38 C.F.R.§ 3.309(e) will be considered service connected even though there is no record of such disease in service.  These diseases do not include actinic keratosis.  38 C.F.R. § 3.309(e).  

VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See  59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449,. 57586-57589 (1996).  Notwithstanding the foregoing, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown,  34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran's service treatment records do not show any treatment for a skin disorder.  The Veteran's separation examination in September 1971 did not show any skin abnormalities  

Private treatment records from many years after service reflect that the Veteran complained of skin problems, but do not reflect the cause of any skin disorder, although the Veteran claimed that his doctor told him his skin disorder might have been due to herbicide exposure.

The Veteran was afforded a VA examination of his skin in October 2006.  At that time, the Veteran reported that he got sunburned in service daily and that he was exposed to jet fuels.  Examination showed numerous pink scaled papules on the Veteran's hands and arms.  He was diagnosed with untreated actinic keratosis.  The examiner did not indicate the cause of this disorder.

In his notice of disagreement received in December 2007 the Veteran contended that his skin condition was due to exposure to herbicides.  

In August 2010, a VA examiner opined that the Veteran's skin disorder was not related to service.  There was no documentation to support chronic, ongoing care for the Veteran's skin disorder.  Due to the significant lapse in time from active military service to the present, any opinion offered would be based on speculation.

In November 2010 the VA examiner opined that actinic keratosis was not caused by exposure to herbicides because it is not an Agent Orange presumptive condition.

In a letter dated July 2009 but received in August 2011, the Veteran contended that he was told by the VA examiners that his actinic keratosis was caused by exposure to pesticides in service.  He claimed that they lied on their reports or they lied to him.  In this regard, the Board notes that a presumption of regularity applies to the actions of public officials.   See, e.g., Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The Veteran's bare contention that the examiner was untruthful is insufficient to rebut this presumption.  

The Veteran was reexamined with respect to his skin condition in October 2011 to address his alternative contentions, stated at the initial VA examination, that sunburns or exposure to jet fuel led to his skin disorder.  The examiner opined that the Veteran's actinic keratosis was less likely than not related to service.  The rationale given was that the medical literature does not support a relationship between actinic keratosis and skin contact with jet fuels or sunburns.

In response, the Veteran submitted another letter in which he insisted his skin disorder was due to exposure to herbicides and chemicals.

The evidence does not show that it is at least as likely as not that the Veteran's skin disorder, diagnosed as actinic keratosis, is related to his military service, including exposure to herbicides or other chemicals.  There was no treatment for a skin disorder in service and the Veteran did not contend that his skin disorder was present in service.  As previously noted, actinic keratosis is not one of the diseases that are associated with herbicide exposure.  Further, a VA examiner opined that the condition was not related to the Veteran's herbicide exposure.  The Veteran has offered no evidence, other than his unsupported lay opinion, that associates his skin disorder with herbicides exposure or exposure to any other chemicals.  The Veteran lacks the medical expertise necessary to offer a probative opinion concerning the relationship of a skin disorder that developed many years after service to exposures to substances in service.  Furthermore, a VA examiner determined that the Veteran's actinic keratosis was also not related to skin contact with jet fuels or sunburns in service.  Again, there is no evidence to the contrary other than the Veteran's unsupported lay opinion.  The Veteran has not submitted any medical evidence that associates his actinic keratosis with anything that occurred during his military service.  All the medical evidence of record weighs against such an association.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



ORDER

Service connection for a skin disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


